DETAILED ACTION

Claims 1-21 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoshima (US Patent Application 20160081630).
As per claim 1, Aoshima teaches the claimed invention comprising: 
a notification processing unit [400, fig. 4] configured to execute processing of acquiring measurement efficiency information and notifying the measurement efficiency information [0110, 0129, 0131, 0205, as shown in figure 4, notification unit 400 acquires pulse information and determine the reliability of the acquired information and output that information], wherein
the measurement efficiency information is generated by a measurement efficiency information generation unit configured to generate the measurement efficiency information based on biological information calculation result information and pulse wave detection result information which are stored in a storage medium [0106, as pointed out pulse wave is generated 
the biological information calculation result information is indicative of a calculation result of biological information made by a biological information calculation unit configured to calculate the biological information based on a pulse wave detected from a living body [0100, 0107, the result is calculated based on the moving rate and measured by the pulse wave measurement unit].
the biological information calculation result information includes at least the biological information calculated based on the pulse wave [0108, 0124, 0140, as pointed out the calculation result include at least the time information of the measured data].
the pulse wave detection result information is indicative of a result of pulse wave detection processing executed to calculate the biological information to be included in the biological information calculation result information [0139-0140, 0142, as pointed out a pulse wave sensor acquire the result where the information used for the calculation].
the measurement efficiency information is indicative of a measurement efficiency of the biological information to be included in the biological information calculation result information [0143, 0145, 0183, 0244, as pointed out reliability determination is used to measure reliability of the pulse wave by perform analysis and calculation].

As per claim 2, Aoshima teaches wherein the pulse wave detection result information includes information of a pulse wave detection time period in which the pulse wave detection processing has been executed [0168, 0302, and 0306 pulse wave is measured on the basis of period or frequency].


As per claim 3, Aoshima teaches the measurement efficiency information generation unit is configured to generate, as the measurement efficiency information, information indicative of a distribution of time periods, in which pulse waves becoming a calculation source of the biological information of which reliability included in the biological information calculation result information is equal to or higher than a threshold value have been detected, in the pulse wave detection time period [0257, 0274-0274, as pointed out the reliability information is determined by the width of the pulse related to specific threshold].

As per claim 4, Aoshima teaches the measurement efficiency information generation unit is configured to generate, as the measurement efficiency information, information indicative of a relation of a length of a first cumulative time period of time periods, in which pulse waves becoming a calculation source of the biological information of which reliability included in the biological information calculation result information is equal to or higher than a threshold value have been detected, to a length of the pulse wave detection time period or information indicative of a relation of a length of a time period other than the first cumulative time period to a length of the pulse wave detection time period [0274-0275, 0294, as pointed out by varying the threshold to a range of values and when the value is above specific threshold, that provide a higher level of reliability].

As pear claim 5, Aoshima teaches the measurement efficiency information generation unit is configured to generate, as the measurement efficiency information, information indicative of a relation of a length of a first cumulative time period, in which pulse waves becoming a calculation source of the biological information of which reliability included in the biological information calculation result information in each divided time period of the pulse wave detection time period is equal to or higher than a threshold value have been detected, to a length of each divided time period or information indicative of a relation of a length of a time period other than the first cumulative time period to a length of each divided time period [0274-0275, 0294, as pointed out by varying the threshold to a range of values and when the value is above specific threshold, that provide a higher level of reliability].

As per claim 6, Aoshima teaches the pulse wave detection result information includes information of all the pulse waves obtained by the pulse wave detection processing or information of a number of all the pulse waves [0188, 0228-0229, fig. 9, as shown in figure 9, the table includes pulse information].

As per claim 7, Aoshima teaches the measurement efficiency information generation unit is configured to generate, as the measurement efficiency information, information indicative of a relation of a first number of the biological information of which reliability included in the biological information calculation result information is equal to or higher than a threshold value to a number of all the pulse waves or information indicative of a relation of a number, which is obtained by subtracting the first number from the number of all the pulse waves, to the number 

As per claim 13, Aoshima teaches the biological information is blood pressure information [0089, bloodstream detection].

As per claim 14, Aoshima teaches the measurement efficiency information generation unit [0097, reliability determination unit 160].

As per claim 19, Aoshima teaches a body motion detection unit configured to detect body motion of the measurement subject [0082, body motion sensor to detect body motion].
wherein the measurement efficiency information generation unit is configured to exclude biological information, which is calculated for a time period after a measurement start instruction of the biological information is issued until a change amount in the body motion of the measurement subject enters a predetermined range and is stored in the storage medium, from the biological information that is to be used for generation of the measurement efficiency information [0098-0099, as pointed out body motion is used to calculate the pulse rate].


As per claims 8-11, 15-18, and 21, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8-11, 15-18, and 21 are also anticipated by Aoshima for the same reasons set forth in the rejected claims above.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (Japanese Patent JP2015047400A).
As per claim 1, Hiroshi teaches the claimed invention comprising: 
a notification processing unit [control unit 17] configured to execute processing of acquiring measurement efficiency information and notifying the measurement efficiency information [0027, 0030, 0034, 0037, pulse wave sensor is used to acquire pulse wave signal in order to perform biological measurement and use various information do determine measurement validation], wherein
the measurement efficiency information is generated by a measurement efficiency information generation unit configured to generate the measurement efficiency information based on biological information calculation result information and pulse wave detection result information which are stored in a storage medium [0030-0034, 0040, 0044, as pointed out to determine the validation of the result, the measurements are taken and then use for calculation which perform value comparisons where values are stored in the memory],
the biological information calculation result information is indicative of a calculation result of biological information made by a biological information calculation unit configured to calculate the biological information based on a pulse wave detected from a living body [0031-0032, 0034, as pointed out the pulse wave data is used to measure the biological information]. 
the biological information calculation result information includes at least the biological information calculated based on the pulse wave [0037, a measured value is used for the calculation as well as height, peak, and time information]

the measurement efficiency information is indicative of a measurement efficiency of the biological information to be included in the biological information calculation result information [0044, 0046, 0051, 0062, as pointed out the measurement include calculation result to determine the validity of the measurement].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 20080208064) teaches method and apparatus for measuring blood pressure.
Oishi (US 20060020216) teaches Medical information detection apparatus and health management system using the medical information detection apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187